 

Exhibit 10.8

  [logo_ex10-8.jpg]

 

RE: SH/CL/8790

 



16th March 2017

 

Private & Confidential

Mr L Gregory

8 Crofters View

Little Wenlock

Shropshire

TF6 5AL

 

Dear Lee

 

I have pleasure in confirming that with effect from the 1st January 2017, your
salary will increase to £220,000 per annum. This increase will be backdated and
paid in the March payroll.

 

All other terms and conditions remain unchanged.

 

I would like to take this opportunity of thanking you for all your hard work and
commitment and wish you continued success in your career with Inspired.

 

Yours sincerely,

 

/s/ Luke Alvarez

 

Luke Alvarez

President and Chief Executive Officer

 





Inspired Gaming (UK) Limited, Registered in England Number: 03565640



Registered Office: 3, The Maltings, Wetmore Road, Burton-On-Trent

Staffordshire

DE14 1SE

Inspired Gaming (UK) Limited is part of Inspired Gaming Group Limited



 

 

 

